Citation Nr: 0217966	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
June 17, 1985 rating decision that denied service 
connection for a chronic nervous disorder.

2.  Entitlement to an effective date prior to March 12, 
1992, for the grant of service connection for 
schizophrenia and the assignment for a 100 percent 
disability rating.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1979 
to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in implementing a September 
1999 Board decision, granted service connection for 
schizophrenia and assigned a 100 percent disability rating 
effective March 12, 1992.  The veteran disagreed with the 
effective date assigned, and also alleged that there was 
clear and unmistakable error in a June 17, 1985 rating 
decision that denied service connection for a chronic 
nervous disorder.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
a chronic nervous disorder was denied by the RO in a June 
1985 rating decision.  The veteran did not appeal the 
decision and it became final.

2.  The RO's June 1985 rating decision that denied service 
connection for a chronic nervous disorder was reasonably 
supported by evidence then of record, and the evidence 
does not demonstrate that the RO incorrectly applied the 
statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been 
manifestly different but for the error.  

3.  The veteran filed a subsequent claim for service 
connection for schizophrenia, which was received by the RO 
on March 12, 1992.



CONCLUSIONS OF LAW

1.  The June 17, 1985 rating decision that denied service 
connection for a chronic nervous disorder did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
Supp. 2002); 38 C.F.R. § 3.105 (2002).  

2.  An effective date prior to March 12, 1992, for the 
grant of service connection for schizophrenia and the 
assignment of a 100 percent rating, is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  This law eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

It has been determined by the United States Court of 
Appeals for Veterans Claims (Court) that the VCAA is not 
applicable to claims alleging clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
With regard to the veteran's claim for an earlier 
effective date, the Board finds that, by virtue of the 
statements of the case issued during the pendency of this 
appeal, the RO properly advised the claimant of what the 
evidence must show in order to substantiate that claim.  
For this reason, the Board believes that VA has satisfied 
its duty under both the VCAA and the new regulations to 
inform the veteran and his representative of the 
information and evidence needed to substantiate the 
earlier effective date claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002).  

Furthermore, there is ample evidence of record on which to 
decide the claim for an earlier effective date.  Neither 
the veteran nor his representative has alluded to any 
additional medical or documentary records that might be 
available and which would be pertinent to the present 
claim.  Therefore, in light of the above, the Board finds 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

II.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the June 17, 1985 rating decision which denied 
service connection for a chronic nervous disorder.  He did 
not appeal that decision, and it is thus considered final, 
although it may be reversed if found to be based upon CUE.  
Legal authority provides that, where CUE is found in a 
prior rating decision, the prior decision will be reversed 
or revised, and, for the purposes of authorizing benefits, 
the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision 
on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2002).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
In Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error. . . 
.

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the kind 
of error . . . that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is 
a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the June 
1985 rating decision provided that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 331 
(1985) [now codified at 38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002)]; 38 C.F.R. § 3.303 (1985).  Service 
connection could also be granted for a psychosis if it was 
manifested to a degree of 10 percent or more within one 
year of discharge from service.  38 U.S.C. §§ 312, 313, 
337 (1985) [now codified at 38 U.S.C.A. §§ 1112, 1113, 
1137 (West 1991 & Supp. 2002)]; 38 C.F.R. §§ 3.307, 3.309 
(1985).  

In this case, the veteran argues that the June 17, 1985 
rating decision which denied service connection for a 
chronic nervous disorder was clearly and unmistakably 
erroneous because the RO failed to consider, or 
misapplied, the relevant laws and regulations; and failed 
to fulfill the duty to assist the veteran in the 
development the claim.  The claim is viable.  

However, based on a review of the record, the Board finds 
the RO correctly applied all the relevant laws and 
regulations in existence at the time of the June 1985 
rating decision.  In summary, the laws and regulations in 
effect at that time provided that service connection could 
be granted for a disability that was incurred in or 
aggravated by active military service; or service 
connection could be granted if a psychosis was manifested 
to a degree of 10 percent or more within one year of 
discharge from active service.  Service records and 
service medical records did not demonstrate that the 
veteran was diagnosed with a chronic nervous disorder.  A 
mental status evaluation in March 1980 reported that there 
was no evidence of psychosis, neurosis, or central nervous 
system organicity.  In his application for benefits, the 
veteran had identified medical records from private and 
state facilities which reportedly reflected treatment for 
a nervous condition in January 1985 and February 1985.  
Addresses for the facilities were not provided, and no 
other treatment records were identified.  However, despite 
several efforts on the part of the RO, these records were 
not obtained prior to the June 1985 decision and the 
veteran did not submit the records on his own.  

Based on the evidence of record in June 1985, the RO 
concluded that the veteran did not have a chronic nervous 
disorder that was incurred in or aggravated by service; 
and it was not shown that a psychosis was manifested to a 
degree of 10 percent or more within one year of discharge.  
This conclusion does not amount to legal error.  The 
veteran was informed in the decision that his claim would 
be reconsidered if he submitted medical evidence of a 
chronic nervous condition in service and evidence of 
treatment for a nervous disorder from the time of his 
separation from service to the present.  (One record from 
Stormont-Vail Regional Medical Center, dated in January 
1985, was subsequently obtained in July 1985.  The report 
indicated that the veteran had been diagnosed with chronic 
undifferentiated schizophrenia.  He was transferred to the 
Topeka State Hospital in February 1985 for longer term 
hospitalization.  The RO considered the additional 
evidence and confirmed the denial in a July 1985 rating 
decision.  However, error has not been alleged in this 
determination and the Board has focused only on the June 
17, 1985 rating decision for the purposes of this 
decision).  

To the extent that the veteran and his attorney may 
disagree with how the facts were weighed or evaluated by 
the RO in reaching its decision in June 1985, the Board 
notes that such disagreement alone is insufficient to 
constitute CUE.  See Russell, Fugo, supra.  In arguments 
in support of the claim, the veteran's attorney has 
essentially asserted that the RO erred in June 1985 by not 
obtaining the private and state treatment records 
identified by the veteran in his application for benefits 
prior to the June 1985 decision denying his claim for 
service connection on the merits.  He concludes that, had 
such evidence been obtained, service connection would have 
been established for schizophrenia in the June 1985 rating 
decision after an examination and opinion had been 
obtained.  In the alternative, he asserts that the RO's 
failure to obtain the identified records amounted to a 
grave procedural error such that finality of the June 1985 
rating decision was tolled.  

As indicated above, VA's failure to comply with the duty 
to assist cannot constitute clear and unmistakable error.  
Therefore, the fact that the RO failed to obtain the 
veteran's treatment records or to subsequently obtain a 
medical evaluation or opinion cannot form the basis for a 
finding of CUE.  In Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994), the Court held that "VA's breach of the 
duty to assist cannot form a basis for a claim of CUE."  
The Court has also held that, when a CUE claim is based 
upon an asserted failure to provide an examination, 
"[t]here is no way of knowing what such an . . . 
examination would have yielded[,] . . . so it could not be 
concluded that it 'would have manifestly changed the 
outcome', Russell, [3 Vet. App. at 313]."  Hazan v. Gober, 
10 Vet. App. 511, 522-23 (1997).  

With regard to the argument that the subsequent grant of 
service connection for schizophrenia, effective March 12, 
1992, which occurred after additional evidentiary 
development was undertaken in the 1990's, shows that the 
veteran's claim would have been granted in June 1985 if 
the appropriate development been undertaken at that time, 
the Board notes that the extensive judicial caselaw on the 
subject of CUE has taken into consideration the fact that 
the law relating to VA's development of evidence, and the 
respective responsibilities of the claimant and the Agency 
in producing and submitting such evidence, has evolved 
over the years.  An example is the VCAA, discussed above, 
which amended the law with respect to VA's duty to assist 
claimants in generating medical opinion evidence.  
However, as the Court held in Caffrey, supra, the 
retrospective review of a prior final decision cannot 
create evidence that was not secured or generated at that 
remote time.  Thus, even assuming that the RO should have 
obtained the medical records, an examination, or a medical 
opinion, the RO's failure to do so at the time of the June 
1985 rating decision cannot constitute CUE; and the Board 
may not make a finding of CUE on this basis.  

The Board recognizes that in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the Court of Appeals for the Federal 
Circuit (Federal Circuit) upheld prior case law that a 
breach of a duty to assist cannot form the basis for a 
claim of CUE, but also held that finality did not attach 
to a rating decision when there was a breach of the duty 
to assist in which VA failed to obtain pertinent service 
medical records specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency.  However, the Court subsequently held that the 
decision in Hayre did not hold that all breaches of the 
duty to assist are such grave procedural errors that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation that they 
render a claim nonfinal.  Dixon v. Gober, 14 Vet. App. 168 
(2000).  In Dixon, the Court addressed a situation in 
which a claimant contended that VA erred by not obtaining 
records that were in the control of the veteran and the 
Social Security Administration.  The Court concluded that, 
unlike the situation in Hayre pertaining to service 
medical records, the veteran had not presented a situation 
where VA was in control of evidence necessary to prove his 
claim.  The Court noted that the veteran could readily 
have obtained such records and submitted them himself.  
See Dixon, supra.  

Initially, with further regard to the Hayre precedent, the 
Board notes that another panel of the Federal Circuit 
subsequently determined that the holding in Hayre was an 
"extremely narrow" one.  Although the opinion contained 
some broad language, the holding was limited to the 
factual situation presented where an RO had breached the 
duty to assist by failing to obtain pertinent service 
medical records specifically requested by the claimant and 
then failing to provide the claimant with notice 
explaining the deficiency.  Cook v. Principi, 258 F.3d 
1311 (Fed. Cir. 2001).  

Following the panel decision in Cook, supra, a petition 
for rehearing en banc was filed.  The Federal Circuit 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The Court 
requested further briefs addressing the validity of Hayre 
as law, and the question of whether a failure of the duty 
to assist under the law and regulations applicable at the 
time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. 
Cir. Jan. 4, 2002) (en banc).  To the Board's knowledge, 
the Cook case has not been finally decided.  

The Board has considered whether this situation is similar 
to the one in Hayre, in which the Federal Circuit Court 
determined that the finality of a decision should be 
tolled, or suspended, due to a breach in the duty to 
assist.  The veteran's attorney has argued that the RO's 
failure to secure the veteran's medical records prior to 
making the June 1985 decision amounted to a grave 
procedural error such that the Hayre precedent should be 
applied to the present case.  However, the Board declines 
to make such a finding, and concludes that the reasoning 
set forth by the Court in Dixon is more applicable here.  

The circumstances in this case do not involve a situation 
in which VA was in control of evidence necessary to prove 
the veteran's claim.  As in Dixon, there was no reason 
that the veteran could not have submitted his records on 
his own.  Furthermore, he did not identify any treatment 
at a VA facility such that those records may have been 
considered to be constructively in VA's possession, his 
service medical records were included in his claims file, 
and he did not allege that they were incomplete.  The RO 
explained to the veteran in the June 1985 rating decision 
that records from the Stormont-Vail Hospital and Topeka 
State Hospital had not been received, and that his claim 
was being denied because the evidence of record did not 
show that he had been treated for a chronic nervous 
condition in service or from the time of his separation to 
the present.  

The RO also advised him that he could still submit 
evidence showing that he was currently experiencing a 
chronic nervous disorder that began in service or within a 
year of his discharge.  The veteran chose not to do so.  
Additionally, he was informed of his appellate rights, but 
he did not appeal the determination to the Board.  Again, 
as noted above, one report was received by the RO in July 
1985.  However, it was determined that this report did not 
constitute evidence that was sufficient upon which to 
grant the claim.  Furthermore, there is no indication that 
the veteran continued to attempt to prove his claim from 
the time of his initial application until it was finally 
granted as alleged by the veteran's attorney.  No further 
correspondence was received from the veteran until his 
attorney filed the informal claim to reopen which was 
received in March 1992.  

Hence, the record demonstrates that VA clearly notified 
the veteran in writing of what the evidence must show to 
support his claim and what evidence had been considered in 
rendering the decision in June 1985.  The RO requested 
records from Stormont-Vail Hospital and received a 
response that further authorization from the veteran was 
required in order for the records to be released.  The RO 
sent the additional authorization form to the veteran and 
asked him to complete it and return it.  However, the 
evidence was not received prior to the June 17, 1985 
decision.  A request was not sent to Topeka State 
Hospital.  Nevertheless, none of the evidence in question 
was in the control of VA and could have been submitted by 
the veteran.  Accordingly, the Board finds that the 
reasoning in Dixon applies to this case and that the 
finality of the June 1985 rating decision should not be 
tolled based on a breach of the duty to assist the veteran 
obtaining private medical records outside the control of 
VA.  

Finally, the Board has also considered the veteran's 
attorney's contention, as set forth in the March 2002 
notice of disagreement, that the RO failed to fully and 
sympathetically develop the veteran's claim for service 
connection for a chronic nervous disorder prior to its 
adjudication of the matter in the June 17, 1985 rating 
decision.  Specifically, he again argues that had the 
claim been properly developed, the evidence would have 
compelled a finding that service connection for 
schizophrenia was warranted, which is a manifestly 
different outcome.  He cites to the Federal Circuit's 
recent decisions in Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001) and Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998), to support his argument that this failure to 
fully and sympathetically develop the veteran's claim 
constituted clear and unmistakable error such that the 
RO's June 1985 rating decision should be vacated and 
revised to reflect a grant of service connection for 
schizophrenia and the assignment of a total disability 
rating.  

The Federal Circuit stated in Roberson, that VA has a duty 
to fully and sympathetically develop a veteran's claim to 
its optimum before deciding it on the merits.  However, as 
discussed in a VA General Counsel opinion, this statement 
is inconsistent with at least one other Federal Circuit 
decision.  As such it cannot and should not be interpreted 
to require VA to develop evidence to support a CUE claim.  
See VAOPGCPREC 12-2001.  The Federal Circuit has 
previously held that a CUE claim must be based on the 
evidence in the record when the previous decision was 
rendered.  Pierce v. Principi 240 F.3d 1348, 1353 (Fed. 
Cir. 2001); Disabled American Veterans v. Gober, 234 F.3d 
682, 697 (Fed. Cir. 2000).  Obviously, the duty to develop 
a CUE claim discussed in Roberson is inconsistent with the 
Pierce holding, which was not distinguished or otherwise 
mentioned in Roberson.  Consequently, since VA's Office of 
General Counsel has held in a binding precedent opinion 
that such a failure, even if it did occur, cannot 
constitute CUE, the Board is constrained to find this 
argument without merit.  

In conclusion, the Board finds that the June 17, 1985 
rating decision was reasonably supported by the evidence 
of record, correctly applied prevailing legal authority, 
and was not undebatably erroneous.  Furthermore, the RO, 
in June 1985, had before it the correct facts as they were 
known at the time, and the RO's alleged breach of the duty 
to assist cannot constitute CUE.  Hence, the veteran's 
claim that there was clear and unmistakable error in the 
June 17, 1985 rating decision must be denied.  

B.  Earlier Effective Date

The effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date 
entitlement arose if claim is received within one year 
after separation from service; otherwise, the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).  The effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  

The veteran did not file a document that could be 
considered as a timely substantive appeal when his 
original claim for service connection for a chronic 
nervous disorder was denied by the RO in June 1985 and 
again in July 1985.  See 38 C.F.R. § 20.302 (2002) (a 
substantive appeal must be filed within one year of the 
notice of the determination being appealed or within 60 
days of the issuance of the statement of the case, 
whichever is later).  Consequently, the RO's June 1985 and 
July 1985 rating decisions became final.  See also, 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  

On March 12, 1992, the RO received correspondence from the 
veteran's attorney which purported to file an informal 
claim for service connection for schizophrenia on the 
veteran's behalf.  A formal claim was received by the RO 
on December 24, 1992.  After the claim was successfully 
reopened, and service connection for schizophrenia was 
granted by the RO in a November 1999 rating decision, 
(after the September 1999 Board decision), the effective 
date assigned for the award was March 12, 1992.  This is 
the earliest date that may be assigned.  See 38 C.F.R. 
§ 3.400(q).  

The veteran's attorney has argued that 38 C.F.R. 
§ 3.400(q)(1)(ii) and 38 C.F.R. § 3.400(r) should be found 
invalid because they exceed the plain language of 
38 U.S.C.A. § 5110(a).  He argues that the standard in 
38 U.S.C.A. § 5110(a) dictates that the award of service 
connection for schizophrenia and the assignment of a 100 
percent disability rating should be the date entitlement 
arose, which in the present case he believes to be March 
13, 1985, because the statute does not impose any 
limitation based on the date of a reopened claim.  

The Board does not have jurisdiction to decide whether a 
regulation exceeds the plain language of a statute.  The 
Board points out that the veteran successfully reopened a 
previously disallowed claim for service connection for 
schizophrenia.  Therefore, as clearly outlined above, the 
effective date may be no earlier than the date that the 
claim to reopen was received.  This is the effective date 
that has been assigned.  The attorney's argument that the 
claim for entitlement to an earlier effective date was not 
previously disallowed such that 38 C.F.R. § 3.400(q) is 
inapplicable lacks any legal merit.  The issue of an 
effective date only comes into play once a benefit has 
been granted.  Accordingly, the Board finds that an 
effective date prior to March 12, 1992, for the grant of 
service connection for schizophrenia and the assignment of 
a 100 percent disability rating is not warranted.  



ORDER

The claim that there was clear and unmistakable error in a 
final June 1985 rating decision that denied service 
connection for a chronic nervous disorder is denied.  

An effective date prior to March 12, 1992, for the grant 
of service connection for schizophrenia and the assignment 
of a 100 percent disability rating is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

